DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 6/23/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 06/24/2021 and 06/23/2021 have been entered.   
Response to Amendment
This action is in response to the amendments filed 06/23/2021 and 06/24/2021.  Claims 1-12, and 29-31 are pending of which Claims 1-12 are withdrawn and of the claims under consideration Claim 29 was amended.  Claims 13-28 are canceled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 06/23/2021 and 06/24/2021. 
Claim Rejections - 35 USC § 112(a)
Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 29-31, Claim 29 has several recitations that lack description in the application as filed as reflected in U.S. Patent Application Publication 2019/0119803 (“Pub”).  
First, Claim 29 recites “. . . wherein the first heat treatment minimizes the oxidation of the at least one oxygen scavenger before the silica containing matrix surrounds them, imparting protection . . .”  The application as filed represented by U.S. 2019/0119803, hereinafter “Pub” describes at ¶s 0041 and 0043 the slurry coated substrate may be heat treated in an inert atmosphere, such as argon, (step 16) to form the healing silica matrix and metallic, intermetallic, or metal silicide network where the silica based material, oxygen scavenger, and optional alkaline earth material form a healing silica based matrix with the oxygen scavenger network interwound throughout the layer of the healing silica matrix.  Also described is that the healing silica matrix formed during the prior heat treatment surrounds and coats the oxygen scavenger surface and protects it from oxidation during heat treatment in air.  Therefore the description is not of a genus of the heat treatment minimizing the oxidation of the at least one oxygen scavenger before the silica containing matrix surrounds them, 
Second Claim 29 recites “. . . subjecting the slurry coated article to a second heat treatment subsequent to the first heat treatment in air at 2372 °F - 3002 °F (1,300 °C - 1,650 °C) to form a healing silica matrix and metal silicide network forming an oxidation resistant bond coat layer on a surface of the article.  The Pub at the above recited ¶s of 0041 and 0043 describe the healing silica matrix formed in the first heat treatment.  
Third, Claim 29 recites “ . . . wherein the second heat treatment consolidates the coating and activating at least one self-healing phase”.  Besides having a cumbersome wording arrangement, this recitation is not supported or described in the specification.  
The above the 1st through 3rd descriptions from the application as filed as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed, for the given 1st -3rd generic recitations of Claim 29.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a 
Claim Rejections - 35 USC § 112(b)
Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 29-31, Claim 29 has several recitations that are unclear and indefinite.  
First, Claim 29 recites “. . . forming a slurry consisting of: one or multiple silicide and boride powders with silica containing matrix constituents, the silica containing matrix constituents comprising at least one of the following: silica, silicon oxycarbide (SiOC), aluminosilicate, borosilicate, and glass . . .”, where underlining is added for emphasis.  According to MPEP §2111 the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) 
Second, Claim 29 recites “. . . the slurry consisting of one or multiple silicide and boride powders . . . the slurry consisting of: at least 10% . . .”  This recitation is unclear, confusing and indefinite if there is a first slurry and a second slurry or just one slurry that further consists of at least 10% . . .  
Third, Claim 29 recites “. . . at least 10% by volume to up to 70% by volume of at least one silica based material containing glass phases . . .”  This recitation is unclear 
Fourth Claim 29 recites “ . . . at least 10% by volume up to 70% by volume at least one silica based material . . .”, and “at least 30% by volume up to 90% by volume at least one oxygen scavenger . . .” the basis for the 10 to 70 % and 30 to 90 % by volume and is unclear whether the volume is the silica based material for the former, or the slurry with the liquid, or the coating from the slurry for both.   
Fifth, Claim 29 recites “. . . the silica based matrix during the subsequent heat treatment step . . ." which is unclear and lacks antecedent basis where the prior recitations are of “silica containing matrix constituents” and “silica based material”.  Is the silica based matrix one or both or part of the “silica containing matrix constituents” and “silica based material” or something different?   
Sixth, Claim 29 recites “. . . before the silica containing matrix surrounds them, imparting protection . . .” which is unclear and lacks antecedent basis where the prior recitations are of “silica containing matrix constituents”, “silica based material”, and “silica based matrix”.  Is the silica containing matrix one or more or all or part of the “silica containing matrix constituents”, “silica based material” or “silica based matrix” or something different?     

Eighth, Claim 29 recites “. . . to form a stable oxidation protective bond coat layer . . .”  This recitation is unclear and indefinite whether a stable oxidation protective bond coat layer is the same as or part of or precursor to or different from the oxidation resistant bond coat layer that is applied to the article by the process.    
Eighth, the wording “applying a top coat layer onto the oxidation resistant bond coat layer during the process” is unclear how the top coat is a top coat if applied to the article in the process before coating the slurry on the article.  Also is the oxidation resistant bond coat layer to which the top coat layer is applied the same as that from the second heat treating with the healing silica matrix within the bond coat layer?  
Claim 31 in the first line has one too many “wherein the” terms.   
Claim Rejections - 35 USC § 103
Claim(s) 29-31 are rejected under 35 U.S.C. 103 as obvious over U.S. 2008/0187767, Tang et al. (hereinafter “Tang”) evidenced by U.S.2016/0376495, Nguyen et al (hereinafter “Nguyen”) in view of U.S. 2019/0071769, Kirby et al. (hereinafter “Kirby”) further in view of U.S, 2017/00732277, Shim et al (hereinafter “Shim”).     
Regarding Claims 29-31, Tang discloses in the entire document particularly in the abstract, ¶s 008-009, 0017 and its claims 1, 5 and 13 a process for mixing at least about 10% by volume to up to about 99% by volume of a slurry comprising at least one silica based material, like silica or modified silica modified by other compounds or elements, for example, sodium silicate, borosilicates, hafnium silicates, or zirconium silicates (See ¶ 0017) {reading on silica containing matrix of the pending lcaims}, where the silica based material has a viscosity of 102 poise to 107 poise at a temperature of 1292°F (700°C) to 3272°F (1800°C) {i.e. 1 x 102 poise or 100 poise for overlapping range of amended Claim 29}.  The various silica based materials possess a particle size range of about 150 to about 325 mesh.  Nguyen evidences at ¶ 0015 that silica powder has mesh of 200 or 425 {for silica based materials as powders reading on one or multiple silicide and boride powder of the pending claims}.  The slurry forms a viscous glass phase material when heat treated in an inert atmosphere that is suitable as a carrier phase for at least one oxygen scavenger, an oxygen scavenger which can be a silicide of any one of the following: molybdenum, tantalum, chromium, titanium, hafnium, zirconium, yttrium, and mixtures thereof; and a boride of any one of the following: molybdenum, tantalum, chromium, titanium, hafnium, zirconium, yttrium, and mixtures thereof, and a liquid medium to form said slurry {reading on forming a slurry with oxygen scavenger and heat treating under an inert atmosphere}.  For such overlap as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  From ¶s 0016 and 0022, the liquid media includes for Claim 29}.  Said slurry is coated on an article to form a slurry coated article, which is heat treated under an inert atmosphere where said slurry coated article forms an article having at least one oxidation resistant coating layer containing said at least one oxygen scavenger.  
Fig. 1 and ¶ 0024 teach the slurry coated substrate may be heat treated to form the oxidation resistant coating of the present invention at step 16.  The reaction product of the silica based material(s), oxygen scavenger(s) and optional alkaline earth material additive(s) form a layer of glass containing the oxygen scavengers dispersed through the layer.  The heat treatment may be carried out using any one of a number of techniques known to one of ordinary skill in the art.  The heat treatment temperature range may be at about 932° F. (500° C.) to about 3,272° F. (1,800° C.), preferably be about 1,000° F. (538° C.) to about 1,500° F. (816° C.) for a period of time sufficient to form the oxidation resistant coating, and depends on the constituents of the slurry {i.e. first heating is inert atmosphere (See ¶ 0008) and at a temperature less than 1,300 ºC).  Fig. 2 and ¶s 0025-0027 show the oxidation resistant coating, 24, disposed on the surface, 22, of the article 20 {i.e. oxidation resistant bond coat as bonded to the article}.  Tang divulges at ¶s 0018 and 0029 that the oxidation resistant coating provides oxidation resistance primarily by active reaction with oxygen rather than only providing a passive barrier to oxygen flow to an article's surface.  As the coating(s) are exposed to oxidative operating conditions, the coating(s) erodes and exposes the oxygen scavenger additives {i.e. silicide and borides}.  The oxygen scavengers oxidize to form non-gaseous oxidation products such as SiO2, Al2O3, B2O3 etc., which then add to 
At ¶ 0019 Tang divulges that the volume % of the oxygen scavenger within the layers of coating may preferably be in the range of about 1 % to about 90% by volume of the layers of coating, and more preferably in the range of about 5% to about 75% by volume of the layers of coating {i.e. at least 30 to 90% by volume for Claim 29}. 
In claim 17, Tang divulges applying upon said oxidation resistant coating layer a top coat layer comprising at least one of the following: refractory oxide material, refractory carbide material, refractory boride material, refractory silicide material, and mixtures thereof {for Claim 30}.  From Fig. 1 and ¶ 0028 the top coat may be repeatedly coated as often as necessary in order to achieve the desired properties of the top coat layer.  At Claim 18, Tang discloses that the refractory oxide material of the xOY (where x=l to 3 and y=l to 5), Nbx0y (where x=l to 3and y=1 to 5), MgO, CaO, SrO, BaO, SiO2, HfO2 , TiO2 , ZrO2,Al2O3, La2O3, rare earth oxides, and mixtures thereof {reading on top coat of Claim 31}.  Tang discloses at ¶ 0030 that components in hypersonic and/or gas turbine applications require environmental protection in different conditions that may or may not include water vapor and multiple layers of the oxidation resistant coatings may serve both purposes with multiple layers providing additional protection against steam {i.e. multiple layers including the top coat}.  The multiple layers may be used to modify the heat flux through the coatings, e.g., modify emissivity, reflectance.
Although Tang discloses heating in an inert atmosphere at about 1,000° F. (538° C.) to about 1,500° F. (816° C.), where the temperature can be as high as 1800 °C, and have a reaction product of the silica based material(s), oxygen scavenger(s) and optional alkaline earth material additive(s) form a layer of glass containing the oxygen scavengers dispersed through the layer {i.e. refractory metal oxides react with the glass containing silica matrix}, Tang does not expressly disclose a second heating in air at a temperature at 2372 °F - 3002 °F (1,300 °C - 1,650 °C) or healing repair of cracks in the top coat.  
Kirby directed as is Tang to silicon-based bond coating and environmental barrier coating {i.e. top coat} as for gas turbine blades and engines discloses in the abstract, at ¶s 0026 and 0056 and its claims 17-20, a coated component, along with methods of its formation and use, where the coated component may include a substrate having a surface, a first refractory layer on the surface of the substrate, a silicon-based bond coating on the first refractory, and an for Claim 29}) {i.e. a temperature below 1300 to 1400 ºC} and (2) set the refractory material as the refractory phase {i.e. react as in Tang} defining pores therein (e.g., at about 1000ºC. to about 1500ºC.) (See ¶ 0056).  The time 
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the time in conjunction with the temperature to achieve burn out.  (See In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), because it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  From ¶ 0058 the refractory material of the second refractory layer may be heated to bond with the refractory material of the refractory phase of the silicon-based bond layer.  From Fig. 6 at 604, an environmental barrier coating (EBC) is formed over the silicon-based bond coating (e.g., on the second refractory layer). As described above, the silicon-phase, when melted, is contained within refractory phase between the first refractory layer and the second refractory layer, when present, and/or an inner surface of the environmental barrier coating.  Finally, the silicon material (e.g., silicon metal) may be infiltrated into the pores defined within pending Claim 29 of from about 1350 to 1650 ºC.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Kirby describes at ¶ 0047 that the coated component 100 is particularly suitable for use as a component found in high temperature environments, such as those present in gas turbine engines, for example, combustor components, turbine blades, shrouds, nozzles, heat shields, and vanes. In particular, the turbine component can be a ceramic matrix composite (“CMC”) component positioned within a hot gas flow path of the gas turbine such that the coating system forms an environmental barrier for the underlying substrate to protect the component within the gas turbine when exposed to the hot gas flow path.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under 
However Tang as modified does not expressly disclose the second heat treatment of melting infiltration with air.  
Shim as are Tang and Kirby is directed to a bond coat layer as discloses in the abstract and ¶s 0014, 0022, 0040-0043, 0046, 0049-0051 a method may include depositing, from  a slurry comprising particles including silicon metal, a bond coat precursor layer including the particles comprising silicon metal directly on a ceramic matrix composite substrate.  The method also may include locally heating the bond coat precursor layer to form a bond coat comprising silicon 
From ¶ 0014 the bond coat precursor layer may be deposited from the slurry, and the bond coat precursor layer may be locally heated.  For example, a tungsten inert gas welding (TIG welding) energy beam or a laser may be used to locally heat the bond coat precursor layer.  By locally heating the bond coat precursor layer, heating of the substrate may be reduced, which may reduce a likelihood of damage to the substrate during the coating application process, e.g., compared to thermal spraying techniques, vapor deposition techniques, or the like.  
From ¶ 0043 the coating material additive then may be melted or burned off in a post-formation heat treatment i.e. reading on second heat treatment of the pending claims}, or during operation of the gas turbine engine, to form pores in the abradable layer.  The post-deposition heat-treatment may be performed at up to about 1500ºC.  Given the post-formation heat treatment can be during operation of a gas turbine engine the heat treatment is done in the atmospheric environment so air would be present.  The temperature of up to about 1500ºC overlaps or is within the claimed range of the second heat treatment subsequent to the first at 1300 to 1650ºC.  In accordance with MPEP § 2144.05, in the case 
From ¶s 0040-0041 protective coating 18 additionally or alternatively may include an abradable layer.  An abradable layer may include at least one of a rare earth oxide, a rare earth silicate, an aluminosilicate, or an alkaline earth aluminosilicate.  For example, an abradable layer may include mullite, BSAS, BAS, SAS, at least one rare earth oxide, at least one rare earth monosilicate, at least one rare earth disilicate, or combinations thereof.  In some examples, the abradable layer may include any of the compositions described herein with respect to the EBC layer.  The abradable layer may be porous.  Porosity of the abradable layer may reduce a thermal conductivity of the abradable layer and/or may affect the abradability of the abradable layer.  Given from the heating step of Tang in view of Kirby the silicon material may be infiltrated into the pores of the refractory phase via a melt infiltration process using silicon metal and/or chemical vapor infiltration using silicon metal to form the silicon-based bond coating on the first refractory layer at such a temperature at about 1000ºC. to about 1500ºC for infiltrating the pores for the silicon-based bond coating formed in Kirby’s claim 17 on the surface of the substrate, the temperature of Shim allows the flowing glassy phase of Tang to penetrate porosity of an abradable layer of the protective layer to seal cracks and accommodate mismatches of the coefficient of thermal 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Tang as modified the process for applying an oxidation resistant bond coat to an article with heating in an inert atmosphere at a temperature about 932° F. (500° C.) to about 3,272° F. (1,800° C.), preferably be about 1,000° F. (538° C.) to about 1,500° F. (816° C.), less than 1,300 ºC, where a heating step for burn off is at a temperature of about 400º C. to about 750ºC and with the a second refractory layer on the silicon-based bond coating such that the silicon-phase, when melted, is contained within refractory phase between the first refractory layer and the second refractory layer with a setting of the refractory material as the refractory phase defining pores therein (e.g., at about 1000ºC. to about 1500ºC.) overlaps 1350ºC-1650ºC, as afore-described, where as in Shim the heating step to 1500ºC following an inert heat treatment is applied in the atmosphere with air for melting or burning off abradable material where flowing glassy phase of Tang penetrates porosity of the abradable material of the protective coat to motivated to form pores in the abradable material to seal cracks and accommodate mismatches of the coefficient of thermal expansion of the various layers including the protective 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 15-16 of U.S. Patent 9,611,181, Tang et al (hereinafter “Tang 2”) in view of Kirby and further in view of Shim.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  There is significant overlap between present claim 29 to a process for applying an oxidation resistant bond coat layer to an article of the pending application and the process for applying an oxidation resistant coating to an article of 
Response to Arguments
Applicant’s arguments and amendments filed 6/23/2021 and 6/24/2021 and the declaration filed 6/23/2021 have been considered and are persuasive regarding prior rejections under 35 U.S.C. 112(a) however are otherwise not persuasive.  
Applicants’ declaration is not persuasive because the wording in the declaration does not match that of the pending claims 29-31 to be relevant.  For example at least the following wording of the declaration “prevent rapid oxidation”, “prevent reaction between oxygen scavenge (i.e. silicides) with the silica matrix”, “enable the silica/glass matrix to encapsulate the metal silicide particle (eg. MoSi2) without oxidation of the metal species”, “oxygen partial pressure is controlled”, “oxygen partial pressure must not be too low due formation of SiO(g) at low oxygen partial pressures”, the pressure of SiO(g) increases with temperature for a given oxygen partial pressure”, first heat treatment is high enough to allow flow of the silica/glass based matrix”, “necessary to 
Applicants argue that the Nguyen is non-analogous art.  
In response in accordance with MPEP § 21245 in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant's filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism or that characteristics of prior art products were known, In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)." In re Koller, 613 F.2d 819, 824 n.5, 204 USPQ 702, 706 n.5 (CCPA 1980) (quoting In re Hogan, 559 F.2d 595, 605 n.17, 194 USPQ 527, 537 n.17 (CCPA 1977) (emphasis in original)). Nguyen is cited as evidence from 1J 0015 that silica powder characteristically are known as having a mesh of 200 or 425.  
Applicants argue that initially, Kirby "burns" out the porous material and sets the refractory material as a refractory phase defining pores therein so as to allow infiltration of silicon into the pores defined within the refractory phase to form the silicon-based bond coating on the first refractory layer.  Applicants conclude there is simply no motivation to burn out the porous material of Tang as, admitted by the Examiner, Tang fails to even disclose or suggest a second heat treatment.  
In response Applicants conclusion is merely conclusory that there is simply no motivation to burn out the porous material of Tang that does not even have a second heat treatment.  Applicants do not exclude porous material from the claims particularly 
Applicants also argue that the defined heat treatment temperatures relate to viscosity and it is known that the viscosity of silicate glasses decreases with temperature. The extent to which the self-healing silicate phase can move into cracks and pores scales with inverse viscosity. Thus, the lower temperature first heat treatment facilitates a certain amount of consolidation of the coating mediated by the higher viscosity phase.  Also Applicant's note that the first heat treatment is in an inert atmosphere to minimize the oxidation of the gettering particles before the matrix surrounds them, imparting protection and that Applicant's second heat treatment further consolidates the coating by increasing the fluidity (decreasing the viscosity) of the self-healing phase, which enables a protect glass/ceramic matrix to surround the gettering particles.  
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the lower temperature first heat treatment facilitates a certain amount of consolidation of the coating mediated by the higher viscosity phase, and the first heat treatment is in an inert atmosphere to minimize the oxidation of the gettering particles before the matrix surrounds them, imparting protection, while the second heat treatment further consolidates the coating by increasing the fluidity (decreasing the viscosity) of the self-healing phase, which enables a protect glass/ceramic matrix to surround the gettering particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants also argue that the Examiner relies upon Shim for a three-dimensional surface feature 36 that disrupts the relative planarity of the surface of bond coat 34. The Examiner apparently references the three-dimensional surface features 36 as an example of impeding crack growth in bond coat 34, protective coating 18, or both, in a 
In response the examiner is being bound by the teachings of Shim because the examiner was quoting the teachings of Shim at ¶s 0049-0050:   
“While not wishing to be bound by any particular theory, three-dimensional surface features 36 may result in an interface between bond coat 34 and protective coating 18 across which a crack would need to propagate to grow from a portion of bond coat 34 to a portion of protective coating 18 or vice versa. The transition between dissimilar materials, e.g., bond coat 34 and protective coating 18, may impede crack growth across the interface of the two materials, and may contain crack growth to a single domain, e.g., a portion of protective coating 18 located in lower portion of three-dimensional surface features 36.  Accordingly, even if a crack grows to the extent that a portion of protective coating 18 delaminates from bond coat 34, the portion of protective coating 18 that delaminates may be limited to a smaller portion compared to if bond coat 34 does not include three-dimensional surface features 36.  The three-dimensional surface features 36 may include, for example, depressions, protrusions, grooves, or ridges. The three-dimensional features may define continuous or discontinuous (e.g., discrete) features in bond coat 34. For example, the three dimensional surface features 36 may ”   
Therefore the rejection does not include picking and choosing or hindsight and is in accordance with Applicants position that the Examiner is necessarily bound by the teaching of Shim.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/ Primary Examiner, Art Unit 1787